853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald I. QUIMBY, Plaintiff-Appellant,v.Charles A. PIKE, Judge, Defendant-Appellee.
No. 88-3161.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges and HERMAN J. WEBER, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking only monetary damages, plaintiff filed suit against a state court judge alleging that he had exceeded his jurisdiction, abused his authority and violated plaintiff's constitutional rights under color of state law.  The district court dismissed the action, holding that the defendant was absolutely immune from suit for monetary damages.


4
Upon review, we conclude that the district court properly dismissed plaintiff's suit.   See Stump v. Sparkman, 435 U.S. 349, 355-57 (1978);  Sevier v. Turner, 742 F.2d 262, 271-72 (6th Cir.1984).


5
Accordingly, for the reasons stated by the district court, the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation